DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 4-5, 7-13 are objected to because of the following informalities: the following limitations have a duplicant positive recitation for these limitations in the claims.  Appropriate correction is required.
Claim 2: in line 11, “a jitter point” should be change to --the jitter point--; 
Claim 4: in line 2, “a measurement time point” should be change to --the measurement time point--; in lines 4 & 6-7,  “a jitter point” should be change to --the jitter point--;
Claim 5: in lines 4-5, “a jitter point” should be change to --the jitter point--;
Claim 7, in lines 2, 5 & 8, “a jitter point” should be change to --the jitter point--;
Claim 8: in line 2, “a measurement time point” should be change to --the measurement time point--;
Claims 9 & 10: in line 1, “ a plurality measurement time points” should be change to --the plurality measurement time points--;
Claim 11: in line 2, “an output voltage signal” should be change to --the output signal--; “a data strobe pin” should be change to --the data strobe pin--; “a data input/output pin” should be change to --the data input/output pin-- and in lines 2-3, “a dynamic random-access memory chip” should be change to --the dynamic random-access memory chip--;
Claim 12: in lines 1-2, “a jitter” should be change to --the jitter--;
Claim 13: in lines 1-2, “a jitter” should be change to --the jitter--;
Claim 16: in lines 7 & 11-12, “a jitter point” should be change to --the jitter point--; in line 10, “a measurement time point” should be change to --the measurement time point--;
Claim 18: in line 1, “a measurement time point” should be change to --the measurement time point--; in lines 2 & 5,  “a jitter point” should be change to --the jitter point--;
Claim 19: in lines 4-5, “a jitter point” should be change to --the jitter point--;
Claim 20, in line 7, “a jitter point” should be change to --the jitter point--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-12, 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US Pub 2010/0308856).

    PNG
    media_image1.png
    505
    787
    media_image1.png
    Greyscale

Regarding claim 1, Watanabe et  al disclose [see Fig. 1 above] a method for determining jitter, comprising: repeatedly inputting an input signal (strobe signal) to an integrated circuit (DUT 200) and obtaining a corresponding output signal (signal under test) of the integrated circuit (200) [via measurement unit 100 having threshold control section 14]; determining a plurality of measurement time points for the output signals (signal under test) of the integrated
Circuit (200) [via determination processing section 50]; identifying, by comparing [via comparing circuit 40-2] at least one of the obtained output signals (signal under test) with a predetermined signal [via expected value section 16] at the plurality of measurement time points, one or more jitter points from the plurality of measurement time points; and determining, based on the one or more jitter points, a jitter of the output signals (signal under test) of the integrated circuit (200) [via determination section 50 and computing section 60].
Regarding claim 6, Watanabe et al disclose wherein identifying one or more jitter points from the plurality of measurement time points comprises: comparing [via comparing circuit 40-2], at each of the plurality of measurement time points, each of the obtained output signals (signal under test) with the predetermined signal [via section 16]; and determining [via item 50] , based on comparison results of the obtained output signals (signal under test) to the predetermined signal [via item 16] at each measurement time point, whether each of the plurality of measurement time points is a jitter point, wherein the predetermined signal is a predetermined threshold.
Regarding claim 9, Watanabe et al disclose wherein determining a plurality of measurement time points for the output signals (signal under test) of the integrated circuit (200) comprises: determining [via determination section 50 with computing section 60], based on a predetermined rule, a plurality of discrete time points as the plurality of measurement time points for the output signals.
Regarding claim 10, Watanabe et al disclose wherein determining a plurality of measurement time points for the output signals (signal under test) of the integrated circuit (200) comprises: determining [via determination section 50 with computing section 60] the plurality of measurement time points for an output voltage signal from a data strobe pin (multi-strobe generation section 20) and/or a data input/output pin of a dynamic random-access memory chip.
Regarding claim 11, Watanabe et al disclose wherein determining the plurality of measurement time points for an output voltage signal from a data strobe pin (20) and/or a data input/output pin of a dynamic random-access memory chip comprises: detecting [via acquiring section 30] the output voltage signal from the data strobe pin (20) or the data input/output pin of the dynamic random-access memory chip; and determining [via items 50 with 60] the plurality of measurement time points on a rising edge [describe an the prior art as overshoot] or a falling edge [describe in the prior art as undershoot] of the output voltage signal.
Regarding claim 12, Watanabe et al disclose wherein determining, based on the one or more jitter points, a jitter of the output signals (signal under test) of the integrated circuit (200) comprises: chronically [via computing section 60] sorting the one or more jitter points based on the corresponding measurement time points; and determining [via item 50 with item 60] the jitter of the output signals as a time interval between an earliest jitter point and a latest jitter point.
Regarding claim 14, Watanabe et al disclose [see Fig. 1] an apparatus (test apparatus 100) for determining jitter, comprising: a first determination module (threshold control section 14), configured to determine a plurality of measurement time points for output signals (signal under test) of an integrated circuit (DUT 200); a comparison module (expected value comparing circuit 40-2), configured to identify, by comparing at least one of the output signals (signal under test) with a predetermined signal at the plurality of measurement time points, one or more jitter points from the plurality of measurement time points; and a second determination module (determination processing section 50), configured to determine, based on the one or more jitter points, a jitter of the output signals (signal under test) of the integrated circuit (200).
Regarding claim 15, Watanabe et al disclose wherein the output signals (signal under test) are obtained by repeatedly inputting an input signal (strobe signal) to the integrated circuit (200) [via measuring unit 100].
Regarding claim 20, Watanabe et al disclose wherein, to identify one or more jitter points from the plurality of measurement time points, the comparison module (comparing circuit 40-2) is further configured to: compare, at each of the plurality of measurement time points, each of the obtained output signals with the predetermined signal; and determine [via determination section 50], based on comparison results of the obtained output signals to the predetermined signal at each measurement time point, whether each of the plurality of measurement time points is a jitter point, wherein the predetermined signal is a predetermined threshold.
Conclusion
Allowable Subject Matter
Claims 2-5, 7-8, 13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, the primary reason for the allowance of the claim is due to wherein identifying one or more jitter points from the plurality of measurement time points comprises, in combination with other limitations, determining, in response to that the at least one of the obtained output signals is consistent with the predetermined signal at a measurement time point of the plurality of measurement time points, that the measurement time point of the plurality of measurement time points is not a jitter point; and determining, in response to that the at least one of the obtained output signals is inconsistent with the predetermined signal at a measurement time point of the plurality of measurement time points, that the measurement time point of the plurality of measurement time points is a jitter point. Since claims 3-5 depend from claim 2, they also have allowable subject matter.
Regarding claim 7, the primary reason for the allowance of the claim is due to wherein determining whether each of the plurality of measurement time points is a jitter point comprises: determining, in response to the comparison results of the obtained output signals to the predetermined signal at a measurement time point being identical, that the measurement time point is not a jitter point; and determining, in response to the comparison results of the obtained output signals to the predetermined signal at a measurement time point being not identical, that the measurement time point is a jitter point. Since claim 8 depends from claim 7, it also has allowable subject matter.
Regarding claim 13, the primary reason for the allowance of the claim is due to wherein determining, based on the one or more jitter points, a jitter of the output signals of the integrated circuit comprises: creating, based on test results at the plurality of measurement time points, a shmoo plot; and determining, based on the shmoo plot, the jitter of the output signals.
Regarding claim 16, the primary reason for the allowance of the claim is due to wherein, to identify one or more jitter points from the plurality of measurement time points, the comparison module is further configured to, in combination with other limitations,
determine, in response to that the at least one of the obtained output signals is consistent with the predetermined signal at a measurement time point of the plurality of measurement time points, that the measurement time point of the plurality of measurement time points is not a jitter point; and determine, in response to that the at least one of the obtained output signals is inconsistent with the predetermined signal at a measurement time point of the plurality of measurement time points, that the measurement time point of the plurality of measurement time points is a jitter point. Since claims 17-19 depend from claim 16, they also have allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858